United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.F., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
NORTH FLORIDA/SOUTH GEORGIA
VETERANS HEALTH SYSTEM, VETERANS
AFFAIRS OUTPATIENT CLINIC,
The Villages, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)
)

Appearances:
Capp P. Taylor, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-1607
Issued: March 12, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 20, 2018 appellant, through counsel, filed a timely appeal from an April 27,
2018 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.

Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction to consider the merits of this case.3
ISSUE
The issue is whether appellant has met her burden of proof to establish an emotional
condition in the performance of duty, as alleged.
FACTUAL HISTORY
On August 23, 2017 appellant, then a 56-year-old supervisory audiologist, filed an
occupational disease claim (Form CA-2) alleging that on December 13, 2016 there was an active
shooter in the employing establishment and she immediately began having difficulty sleeping,
concentrating, and remembering.4 She also reported experiencing constant negative thoughts and
indicated that she did not want to leave her house. Appellant noted an episode of tactile
hypersensitivity and facial numbness in January 2017 and, after she sought care on January 8,
2017, she was diagnosed with post-traumatic stress disorder (PTSD). She first attributed her
condition to her federal employment on August 15, 2017.
In an August 29, 2017 development letter, OWCP requested that the employing
establishment address the accuracy of appellant’s statements, whether it agreed with her
allegations, and any points of disagreement. In a separate development letter of the same date, it
also requested additional factual and medical evidence from appellant regarding her emotional
condition claim. OWCP afforded both appellant and the employing establishment 30 days to
respond.
On September 6, 2017 the employing establishment noted that, as a supervisor, appellant
had more stress than a regular employee, that she notified it of her condition on August 15, 2017,
and that she performed her duties competently.
Appellant provided a September 5, 2017 duty status report (Form CA-17) from Keith
Hester, a physician assistant, which noted that she had developed a post-traumatic stress condition
following an active shooter incident.
By decision dated October 3, 2017, OWCP denied appellant’s occupational disease claim,
finding that she had not submitted medical evidence establishing causal relationship between her
PTSD and the “accepted work event.”
2

5 U.S.C. § 8101 et seq.

3

The Board notes that following the April 27, 2018 decision OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.
4
On October 1, 2017 appellant, through counsel, also filed a traumatic injury claim (Form CA-1) for the events of
December 13, 2016.

2

On October 16, 2017 appellant provided a narrative statement indicating that, in the
morning on December 13, 2016, there was an active shooter at the outpatient clinic. Shots were
fired, but the police apprehended the shooter before anyone was injured. Appellant was at work
at the time and could not hear the initial announcement in her office. She moved to the front of
the audiology section and was able to hear the second announcement. Appellant ensured that the
door to the audiology section was closed and locked. She explained that the shooting took place
in the mental health clinic area where she taught a weekly class. Approximately one hour after the
shooter was caught, police instructed employees to leave the building, so that they could check the
employing establishment for explosive devices.
On January 29, 2018 appellant requested reconsideration of the October 3, 2017 decision.
She provided a January 11, 2018 report from Dr. Joseph Risko, an osteopath. Dr. Risko noted that
appellant was present during the December 13, 2016 shooting at the employing establishment. He
opined that the shooting at work aggravated appellant’s underlying mild depression and anxiety to
the point of causing major depressive disorder with anxiety, PTSD, and insomnia.
By decision dated April 27, 2018, OWCP modified the October 3, 2017 decision to reflect
that the December 13, 2016 active shooter event was not a compensable employment factor and
that appellant’s alleged injury had not occurred in the performance of duty. It found that appellant
had no direct contact with the active shooter nor did the incident occur in her work area on
December 13, 2016.
LEGAL PRECEDENT
To establish an emotional condition causally related to factors of his or her federal
employment, the claimant must submit: (1) factual evidence identifying and supporting
employment factors or incidents alleged to have caused or contributed to his or her condition;
(2) rationalized medical evidence establishing an emotional condition or psychiatric disorder; and
(3) rationalized medical opinion evidence establishing that the emotional condition is causally
related to the identified compensable employment factors.5
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to one’s employment. There are situations where an injury or illness has some
connection with the employment, but nevertheless does not come within the purview of workers’
compensation. When disability results from an emotional reaction to regular or specially assigned
work duties or a requirement imposed by the employment, the disability is deemed compensable.6
However, disability is not compensable when it results from factors such as an employee’s fear of
a reduction-in-force, or frustration from not being permitted to work in a particular environment,
or hold a particular position.7

5

C.M., Docket No. 17-1076 (issued November 14, 2018); Kathleen D. Walker, 42 ECAB 603 (1991).

6

A.C., Docket No. 18-0507 (issued November 26, 2018); Pamela D. Casey, 57 ECAB 260, 263 (2005); Lillian
Cutler, 28 ECAB 125, 129 (1976).
7

Lillian Cutler, id.

3

In cases involving emotional conditions, the Board has held that, when working conditions
are alleged as factors in causing a condition or disability, OWCP, as part of its adjudicatory
function, must make findings of fact regarding which working conditions are deemed compensable
factors of employment and are to be considered by a physician when providing an opinion on
causal relationship.8 If a claimant does implicate a factor of employment, OWCP should then
determine whether the evidence of record substantiates that factor. When the matter asserted is a
compensable factor of employment and the evidence of record establishes the truth of the matter
asserted, OWCP must base its decision on an analysis of the medical evidence.9
Proceedings under FECA are not adversarial in nature and OWCP is not a disinterested
arbiter. While the claimant has the burden of proof to establish entitlement to compensation,
OWCP shares responsibility to see that justice is done.10 The nonadversarial policy of proceedings
under FECA is reflected in OWCP’s regulations at section 10.121.11 Once OWCP undertakes to
develop the evidence, it has the responsibility to do so in a proper manner.12
ANALYSIS
The Board finds that this case is not in posture for decision.
OWCP has not fully developed appellant’s emotional condition claim. Appellant attributed
her condition to the events surrounding an armed assailant who fired shots in the employing
establishment on December 13, 2016, as well as the investigation of possible bombs. OWCP’s
August 29, 2017 development letter requested that the employing establishment address the
accuracy of appellant’s statements, whether it agreed with her allegations, and any points of
disagreement. The employing establishment responded on September 6, 2017 and noted that, as a
supervisor, appellant had more stress than a regular employee, that she provided notification of
her condition on August 15, 2017 and that she performed her duties competently.
Although it is appellant’s burden to establish her claim, OWCP is not a disinterested
arbiter, but rather, shares responsibility in the development of the evidence, particularly when such
evidence is of the character normally obtained from the employing establishment or other
government source.13 The employing establishment’s response did not provide the necessary
details of the events of December 13, 2016, confirm the location and number of shots fired at the
employing establishment, explain the procedures taken to ensure employees’ safety, provide the

8

K.S., Docket No. 18-0845 (issued October 26, 2018); Dennis J. Balogh, 52 ECAB 232 (2001).

9

Id.

10

K.S., supra note 8; John J. Carlone, 41 ECAB 354 (1989).

11

20 C.F.R. § 10.121.

12

L.B., Docket No. 15-0905 (issued September 19, 2016).

13

D.M., Docket No. 14-0460 (issued February 11, 2016); C.S., Docket No. 14-1994 (issued January 21, 2015).

4

findings of any police investigation or action, or provide other evidence regarding appellant’s
involvement in the claimed incident.14
For these reasons, the case will be remanded to OWCP to obtain additional information
from the employing establishment regarding the alleged work-related incident that occurred on
December 13, 2016.15 After carrying out such further development, OWCP shall issue a de novo
decision.
CONCLUSION
The Board finds that the case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the April 27, 2018 decision of the Office of Workers’
Compensation Programs is set aside and the case is remanded to OWCP for further action
consistent with this decision.
Issued: March 12, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

14
The Board further notes that, in sending the August 29, 2017 development letter to the employing establishment,
OWCP failed to follow its procedures in emotional condition claims which require waiting until it received appellant’s
statement before sending a development letter to the employing establishment. Federal (FECA) Procedure Manual,
Part 2 -- Claims, Development of Claims, Chapter 2.0800.5(c) (June 2011).
15

L.B., Docket No. 17-1671 (issued November 6, 2018).

5

